DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-19, and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtsclaw et al. (US 2019/0194526).

With respect to claim 1, Holtsclaw et al. discloses a  method of treating a well, comprising: introducing a well treatment fluid into the well [0002], said well treatment fluid including an aqueous base fluid [0026] and a dewatering agent [0003], said dewatering agent including: water [0026]; a demulsifying surfactant, wherein said demulsifying surfactant includes: a solvent [0111]; a co-solvent [0109-0110]; an ethoxylated alcohol [0058]; and a resin alkoxylated oligomer [0106]; and a polyamine polyether [0058-0063]. See additionally [0147-0148], and Example 1, Tables 1-2. 
However, the reference fails to explicitly label/group the elements as “dewatering agent” and “demulsifying surfactant” as specifically called for in the claim. The reference does however teach “Surfactants may be used as flowback aids to increase the drainage speed (i.e., de-watering) of introduced hydrocarbons and/or treatment fluids from a formation. Surfactants (alone or in combination with other compounds) may be used to demulsify various emulsions (e.g., oil-in-water or water-in-oil emulsions) to separate crude oil from the aqueous phase of an emulsion. Demulsification may be important, for example during stimulation (e.g., hydraulic fracturing) operations because the presence of emulsions may increase the viscosity of fracturing fluids or produced fluids, decreasing the effective permeability thereof, and thus have a negative impact on overall production” in par. [0003]. 
Therefore, it would be considered obvious to one of ordinary skill in the art to introduce the compounds as dewatering agent and demulsifying agent. If there is any difference between the treatment fluid of Holtsclaw et al. and that of the instant claims, the difference would have been minor and obvious. "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934). 

With respect to claim 2, the reference teaches wherein said dewatering agent is present in said treatment fluid in an amount in the range of from about 0.001 percent by volume to about 80.0 percent by volume based on the total volume of said treatment fluid [0017], and Tables 1-2. 

With respect to claim 3, the reference teaches wherein said dewatering agent is water external emulsion [0003].

With respect to claim 5, the reference teaches wherein said demulsifying surfactant is present in said dewatering agent in an amount in the range of from about 0.001 percent by volume to about 80.0 percent by volume based on the total volume of said dewatering agent [0017], and Tables 1-2.

With respect to claim 6, the reference teaches wherein said polyamine polyether is an alkoxylated polyamine [0057-0063].

With respect to claim 7, the reference teaches wherein said polyamine polyether is present in said dewatering agent in an amount in the range of from about 0.5 percent by volume to about 80.0 percent by volume based on the total volume of said dewatering agent [0017], [0057], [0087].

 	With respect to claim 8, Holtsclaw et al. discloses a method of fracturing a subterranean formation [0002-0003], [0139], [0165] comprising: pumping a fracturing fluid into the formation at a pressure above the fracture gradient of the formation to form a fracture in the formation [0138-0139], said fracturing fluid including an aqueous base fluid [0026], a plurality of proppant particulates [0128], and a dewatering agent [0003], said dewatering agent including: water [0026]; a demulsifying surfactant [0003]; and a polyamine polyether [0057-0063]; placing proppant particulates in said fracture; and ceasing pumping of said fracturing fluid into the formation (ceasing operations can be inferred from at least “at the conclusion of fracturing treatment” [0124]). 
However, the reference fails to explicitly label/group the elements as “dewatering agent” and “demulsifying surfactant” as specifically called for in the claim. The reference does however teach “Surfactants may be used as flowback aids to increase the drainage speed (i.e., de-watering) of introduced hydrocarbons and/or treatment fluids from a formation. Surfactants (alone or in combination with other compounds) may be used to demulsify various emulsions (e.g., oil-in-water or water-in-oil emulsions) to separate crude oil from the aqueous phase of an emulsion. Demulsification may be important, for example during stimulation (e.g., hydraulic fracturing) operations because the presence of emulsions may increase the viscosity of fracturing fluids or produced fluids, decreasing the effective permeability thereof, and thus have a negative impact on overall production” in par. [0003]. 
Therefore, it would be considered obvious to one of ordinary skill in the art to introduce the compounds as dewatering agent and demulsifying agent. If there is any difference between the treatment fluid of Holtsclaw et al. and that of the instant claims, the difference would have been minor and obvious. "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934). 


With respect to claim 9, the reference teaches wherein said dewatering agent is present in said treatment fluid in an amount in the range of from about 0.00 1 percent by volume to about 80.0 percent by volume based on the total volume of said treatment fluid [0017], and Tables 1-2.

With respect to claim 10, the reference teaches wherein said demulsifying surfactant includes: a solvent [0111]; a co-solvent [0109-0110]; an ethoxylated alcohol [0058]; and a resin alkoxylated oligomer [0106].

With respect to claim 11, the reference teaches wherein said demulsifying surfactant is present in said dewatering agent in an amount in the range of from about 0.001 percent by volume to about 80.0 percent by volume based on the total volume of said dewatering agent [0017], and Tables 1-2.

With respect to claim 12, the reference teaches wherein said polyamine polyether is an alkoxylated polyamine [0057-0063].

With respect to claim 13, the reference teaches wherein said polyamine polyether is present in said dewatering agent in an amount in the range of from about 0.5 percent by volume to about 80.0 percent by volume based on the total volume of said dewatering agent [0017], [0057], [0087].

With respect to claim 14, the reference teaches wherein said fracturing fluid is introduced into the well using pumping equipment [0138-0139].

With respect to claim 15, Holtsclaw et al. discloses a well treatment fracturing fluid [0002-0003], [0139], [0165] comprising a dewatering agent [0003], said dewatering agent including: water [0026]; a demulsifying surfactant [003]; and a polyamine polyether [0057-0063].

With respect to claim 16, the reference teaches wherein said demulsifying surfactant includes: a solvent [0111]; a co-solvent [0109-0110]; an ethoxylated alcohol [0058]; and a resin alkoxylated oligomer [0106].

With respect to claim 17, the reference teaches wherein said demulsifying surfactant is present in said dewatering agent in an amount in the range of from about 0.001 percent by volume to about 80.0 percent by volume based on the total volume of said dewatering agent [0017], and Tables 1-2.

With respect to claim 18, the reference teaches wherein said polyamine polyether is an alkoxylated polyamine [0057-0063].

With respect to claim 19, the reference teaches wherein said polyamine polyether is present in said dewatering agent in an amount in the range of from about 0.5 percent by volume to about 80.0 percent by volume based on the total volume of said dewatering agent [0017], [0057], [0087].

With respect to claim 21, Holtsclaw et al. discloses a method of treating a well, comprising introducing a well treatment fluid into the well [0002-0003], said well treatment fluid including an aqueous base fluid [0026] and a dewatering agent [0003], said dewatering agent including: water [0026]; a demulsifying surfactant [0003]; and a polyamine polyether which is an alkoxylated polyamine [0057-0063].

With respect to claim 22, the reference teaches wherein said dewatering agent is present in said treatment fluid in an amount in the range of from about 0.001 percent by volume to about 80.0 percent by volume based on the total volume of said treatment fluid [0017], and Tables 1-2.

With respect to claim 23, the reference teaches wherein said demulsifying surfactant is present in said dewatering agent in an amount in the range of from about 0.001 percent by volume to about 80.0 percent by volume based on the total volume of said dewatering agent [0017], and Tables 1-2.

With respect to claim 24, the reference teaches wherein said polyamine polyether is present in said dewatering agent in an amount in the range of from about 0.5 percent by volume to about 80.0 percent by volume based on the total volume of said dewatering agent [0017], [0057], [0087], and Tables 1-2.

With respect to claim 25, Hotsclaw et al. discloses a well treatment fluid comprising a dewatering agent [0003], said dewatering agent including: water [0026]; a demulsifying surfactant [0003]; and a polyamine polyether which is an alkoxylated polyamine [0057-0063].

With respect to claim 26, the reference teaches wherein said demulsifying surfactant includes: a solvent; a co-solvent; an ethoxylated alcohol; and a resin alkoxylated oligomer.

With respect to claim 27, the reference teaches wherein said demulsifying surfactant is present in said dewatering agent in an amount in the range of from about 0.001 percent by volume to about 80.0 percent by volume based on the total volume of said dewatering agent [0017], and Tables 1-2.

With respect to claim 28, the reference teaches wherein said polyamine polyether is present in said dewatering agent in an amount in the range of from about 0.5 percent by volume to about 80.0 percent by volume based on the total volume of said dewatering agent [0017], [0057], [0087], and Tables 1-2.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        6/29/2022